                                UNITED STATES DISTRICT COURT
1
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
2                                    OAKLAND DIVISION

3
4     SIERRA CLUB, et al.,
5
                            Plaintiffs,                                 No. 4:19-cv-00892-HSG
6
               v.
7                                                                       [PROPOSED] ORDER
      DONALD J. TRUMP, et al.,
8
                            Defendants.
9
10
11
             The Court, having considered the Motion for Federal Defendants to Appear at the Case
12
     Management Conference Telephonically, hereby GRANTS the motion. Counsel shall contact
13
     CourtCall at (866) 582-6878 to make arrangements for the telephonic appearance.
14
                                        30th day of ____________,
             IT IS SO ORDERED, this _______                 May 2019.
15
16
     Dated: _________________
                 5/30/2019                               _______________________________
17
                                                         Hon. Haywood S. Gilliam, Jr.
18
                                                         United States District Judge
19
20
21
22
23
24
25
26
27
28


     Sierra Club et. al. v. Donald J. Trump, et al., 4:19-cv-00892-HSG – Motion to Appear Telephonically
